Case 3:19-cv-00683-RDM-CA Document 7 Filed 12/23/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NORMAN MARSHALL, ; Civil No. 3:19-cv-683
Petitioner . (Judge Mariani)
Vv.

WARDEN DOUGLAS K. WHITE,
Respondent
MEMORANDUM

Presently pending before the Court is a petition for writ of habeas corpus pursuant to
28 U.S.C. § 2241 (Doc. 1), filed by Petitioner Norman Marshall (“Marshall”), an inmate
confined at the Low Security Correctional Institution, Allenwood, in White Deer,
Pennsylvania (“LSCI-Allenwood”). Marshall contends that his due process rights were
violated in the context of a disciplinary hearing held at the United States Penitentiary in
Pennington Gap, Virginia, Satellite Camp (“USP-Lee”). (/d.). For the reasons set forth
below, the Court will deny the petition.
I. Background

On December 5, 2017, Marshall was charged in incident report number 3063908,
with possession of a hazardous tool - cell phone, a code 108 violation. (Doc. 1, pp. 2, 10-
11). Marshall contends that he did not receive the incident report within twenty-four (24)

hours of the incident and he did not receive the Discipline Hearing Officer's (“DHO”) written
Case 3:19-cv-00683-RDM-CA Document 7 Filed 12/23/20 Page 2 of 9

findings within twenty-one (21) days after the hearing. (/d. at pp. 8-9). For relief, Marshall
requests that the Court expunge the incident report and vacate the sanctions imposed
against him. (Id. at pp. 9, 16).

Il. Discussion

On December 5, 2017, an officer at USP-Lee conducted a random pat search of
Marshall and found an LG smart cellular phone in the pocket of his shorts. (Doc. 5-2, p. 17,
DHO Report). The incident report was initially suspended pending a referral to the FBI for
criminal prosecution. (/d. at pp. 14, 17). On December 7, 2017, the matter was released by
the FBI for administrative processing. (Id. at p. 17, § V, DHO Report). On December 7,
2017, incident report 3063908 was served on Marshall charging him with possession of a
hazardous tool — cell phone. (/d. at p. 13, Incident Report). As part of the investigation,
Marshall was advised of his rights, he indicated that he understood his rights, and stated
that he had “no comment.” (id. at p. 15, §§ 23-24).

On December 11, 2017, Marshall appeared before the Unit Discipline Committee
(‘UDC’) for a hearing. (Id. at p. 13, §§ 17-21). At the hearing, Marshall again stated that he
understood his rights and had no comment. (/d. at p. 13, § 17). The UDC referred the
incident report to the DHO with a recommendation that sanctions be imposed. (Id. at p. 13,

§§ 18-20).
Case 3:19-cv-00683-RDM-CA Document 7 Filed 12/23/20 Page 3 of 9

On December 11, 2017, a staff member informed Marshall of his rights at the DHO
hearing and provided him with a copy of the “Inmate Rights at Discipline Hearing” form.
(Doc. 5-2, p. 18, Inmate Rights at Discipline Hearing). Marshall was also provided with a
“Notice of Discipline Hearing before the Discipline Hearing Officer (DHO)” form. (Doc. 5-2,
p. 19, Notice of Discipline Hearing before the Discipline Hearing Officer (DHO)). Marshall
signed the DHO form, did not request representation by a staff member, and did not elect to
call witnesses on his behalf. (/d.).

On December 13, 2017, a DHO hearing was conducted. (Doc. 5-2, pp. 16-17).
During the December 13, 2017 hearing, the DHO confirmed that Marshall received
advanced written notice of the charges, that he had been advised of his rights before the
DHO, and that Marshall waived his right to staff representation and did not request to call
any witnesses. (/d. at p. 16, § Ill). Marshall again indicated that he understood his rights.
(/d.). The DHO read the incident report and the following written statement of the reporting
officer:

On December 5, 2017, at 10:15 p.m., | (B. Hammersmith) conducted a search

of inmate Marshall, Norman 41028-083 and found an LG smart cell phone in

his front right pocket of his shorts he was wearing. Later, inmate Marshall

stated, “the [phone] was not mine, | was just using it.”

(Id. at p. 17, § V). The DHO asked Marshall if the report was true, and if he possessed a

cell phone in his shorts pocket at the time of the incident, and Marshall replied, “Yes, sir.”

(/d.). In reaching his decision, the DHO considered Marshall's statement, the reporting

3
Case 3:19-cv-00683-RDM-CA Document 7 Filed 12/23/20 Page 4 of 9

officer's incident report, a photograph of the contraband, and the chain of custody log. (Id.
at pp. 16-17). After consideration of the evidence, the DHO found that Marshall committed
the code 108 offense of possession of a hazardous tool — cell phone. (/d. at p. 17, §§ IV,
V). The DHO sanctioned Marshall with 41 days loss of good conduct time, loss of visiting
privileges for 365 days, and loss of email privileges for 180 days. (/d. at p. 17, § VI). At the
conclusion of the hearing, the DHO provided a copy of the report to Marshall and advised
him of his appeal rights. (/d. at p. 17, § VIII). On July 31, 2018, Marshall was reissued a
written statement of the DHO’s findings. (/d. at p. 17, § IX).

Marshall’s sanctions included the loss of good conduct time, therefore he has
identified a liberty interest in this matter. Liberty interests protected by the Fifth Amendment
may arise either from the Due Process Clause itself or from statutory law. Torres v. Fauver,
292 F.3d 141 (3d Cir. 2002). It is well-settled that “prison disciplinary proceedings are not
part of a criminal prosecution and the full panoply of rights due a defendant in such
proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Nevertheless,
the Supreme Court found that there can be a liberty interest at stake in disciplinary
proceedings in which an inmate loses good conduct time. /d.

In Wolff, the Supreme Court set forth the following minimum procedural due process
rights to be afforded to a prisoner accused of misconduct in prison which may result in the

loss of good time credit: (1) the right to appear before an impartial decision-making body; (2)
Case 3:19-cv-00683-RDM-CA Document 7 Filed 12/23/20 Page 5 of 9

twenty-four hour advance written notice of the disciplinary charges; (3) an opportunity to call
witnesses and present documentary evidence in his defense when it is consistent with
institutional safety and correctional goals; (4) assistance from an inmate representative if
the charged inmate is illiterate or complex issues are involved; and, (5) a written decision by
the fact finder of the evidence relied upon and the rationale behind the disciplinary action.
Wolff, 418 U.S. at 563-67. The Supreme Court has held that the standard of review with
regard to the sufficiency of the evidence is whether there is “any evidence in the record that
could support the conclusion reached by the disciplinary board.” Superintendent v. Hill, 472
U.S. 445, 455-56 (1985): see also Griffin v. Spratt, 969 F.2d 16, 19 (3d Cir. 1992). If there
is “some evidence” to support the decision of the hearing examiner, the court must reject
any evidentiary challenges by the plaintiff. Hil, 472 U.S. at 457.

The Bureau of Prisons’ inmate disciplinary procedures are codified at 28 C.F.R. §
541, ef seq., and entitled: Inmate Discipline and Special Housing Units. These procedures
are intended to meet or exceed the due process requirements prescribed by the Supreme
Court. See Von Kahl v. Brennan, 855 F. Supp. 1413, 1418 (M.D. Pa. 1994). Pursuant to
these regulations, staff shall prepare an incident report when there is reasonable belief that
a violation of BOP regulations has been committed by an inmate and the staff considers
informal resolution of the incident inappropriate or unsuccessful. 28 C.F.R. § 541.5. The

incident is then referred to the UDC for an initial hearing pursuant to § 541.7. The UDC “will
Case 3:19-cv-00683-RDM-CA Document 7 Filed 12/23/20 Page 6 of 9

ordinarily review the incident report within five work days after it is issued, not counting the
day it was issued, weekends, and holidays.” 28 C.F.R. § 541.7(c). This period may be
extended if the incident is being investigated for possible criminal prosecution. 28 C.F.R. §
541.4(c). If the UDC finds that a prisoner has committed a prohibited act, it may impose
minor sanctions. 28 C.F.R. § 541.7(f). Ifthe alleged violation is serious and warrants
consideration for more than minor sanctions, or involves a prohibited act listed in the
greatest severity category, the UDC must refer the matter to a disciplinary hearing officer for
a hearing. 28 C.F.R. § 541.7(a), (g). The inmate will receive written notice of the charge(s)
against him at least twenty-four hours before the DHO’s hearing, however the inmate may
waive this requirement. 28 C.F.R. § 541.8(c). The inmate is entitled to have a staff
representative, appear at the hearing, make a statement, present documentary evidence,
and present witnesses. 28 C.F.R. §§ 541.8(d), (e), (f). Following the hearing, the inmate
will receive a written copy of the DHO’s decision. 28 C.F.R. § 541.8(h).

In the matter sub judice, it is clear that Marshall was afforded all of the required
procedural rights set forth in Wolff. He received advanced written notice of the charge and
incident report on December 7, 2017, when the matter was released by the FBI for
administrative processing. See Barner v. Williamson, 233 F. App’x 197, 199, n.5 (3d Cir.
2007) (". . . [petitioner] has not shown that the regulation [i.e., 28 C.F.R. § 541.8(c)|

specifying the time at which a person must be notified of the charge either itself creates a
Case 3:19-cv-00683-RDM-CA Document7 Filed 12/23/20 Page 7 of 9

liberty or property interest, or that its violation necessarily abridges the constitutional
protections established in Wolff.”). Marshall appeared before the UDC and was allowed to
provide a statement on his own behalf. He was properly informed of his rights before the
DHO hearing, as well as given the opportunity to make a statement, present documentary
evidence, have a staff representative, and to present witnesses. At the conclusion of the
hearing, Marshall received a written decision setting forth the evidence relied upon by the
DHO and the rationale behind the decision. Marshall was also notified of his right to appeal.

Since Marshall was afforded all of his procedural rights, the only remaining issue is
whether there was “some evidence” to support the decision by the DHO. The record clearly
reveals the existence of evidence to allow the DHO to conclude that Marshall was guilty of
the charge. The DHO determined that the greater weight of the evidence supported the
finding that Marshall violated code 108. In reaching his decision, the DHO considered the
reporting officer's incident report, a photograph of the contraband, the chain of custody log,
and Marshall's admission to the charge. Based upon this evidence as relied upon by the
DHO, the Court finds that Marshall’s due process rights were not violated by the
determination of the DHO.

Finally, the Court finds that all sanctions imposed by the DHO were within the limits

of 28 C.F.R. § 541, ef seq. Marshall was found guilty of a 100-level, greatest severity
Case 3:19-cv-00683-RDM-CA Document 7 Filed 12/23/20 Page 8 of 9

prohibited act. Pursuant to 28 C.F.R. § 541.3, the following are the sanctions available for
100-level prohibited acts:

A. Recommend parole date rescission or retardation.

B. Forfeit and/or withhold earned statutory good time or non-vested good
conduct time (up to 100%) and/or terminate or disallow extra good
time (an extra good time or good conduct time sanction may not be
suspended).

B.1. Disallow ordinarily between 50% and 75% (27-41 days) of good

conduct time credit available for year (a good conduct time sanction

may not be suspended).

Disciplinary segregation (up to 12 months).

Make monetary restitution.

Monetary fine.

Loss of privileges (e.g., visiting, telephone, commissary, movies,

recreation).

Change housing (quarters).

Remove from program and/or group activity.

Loss of job.

Impound inmate's personal property.

Confiscate contraband.

Restrict to quarters.

Extra duty.

mmo

Z-AL IO

28 C.F.R. § 541.3 (Table 1).
Thus, the sanctions imposed by the DHO in this instance were consistent with the
severity level of the prohibited act and within the maximum available to the DHO.

Accordingly, the petition will be denied as to incident report number 3063908.
Case 3:19-cv-00683-RDM-CA Document 7 Filed 12/23/20 Page 9 of 9

ill. § Conclusion
Based on the foregoing, the Court will deny the petition for writ of habeas corpus. A

separate Order shall issue.

\

phd UL

 

 

Robert D. Mariani
United States District Judge

Dated: December Qe 2020
